369 U.S. 37 (1962)
EASTERN EXPRESS, INC., ET AL.
v.
UNITED STATES ET AL.
No. 623.
Supreme Court of United States.
Decided February 26, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA.
Bryce Rea, Jr., Roland Rice and Homer S. Carpenter for appellants.
Solicitor General Cox, Assistant Attorney General Loevinger, Richard A. Solomon, Robert W. Ginnane and B. Franklin Taylor, Jr. for the United States et al., and Kenneth F. Burgess, D. Robert Thomas, William E. Jenner, Jack C. Brown, Harry C. Ames, James L. Givan and S. S. Eisen for the Freight Forwarders Institute et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.